Citation Nr: 1430633	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as a result of herbicide exposure and as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.  Records show that the Veteran has a history of combat service in the Republic of Vietnam. He is a recipient of the Vietnam Service Medal with one star, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry with Palm and Frame. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for idiopathic peripheral neuropathy of the bilateral lower extremities.  

In his July 2009 substantive appeal (VA Form 9), the appellant requested a hearing before the Board.  However, in correspondence received in October 2009 the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2013).  

The Board remanded this case for additional development in December 2012.  Unfortunately, for the reasons stated below, yet another remand is warranted.

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

A new VA examination and opinion are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also C.F.R. §§ 3.159(c)(4), 3.326(a) (2013). 

The Veteran has twice been provided a VA examination to determine the nature and etiology of his claimed bilateral lower extremity peripheral neuropathy.  Specifically, the April 2008 VA examiner, after diagnosing bilateral lower extremity peripheral neuropathy, opined that the Veteran's condition was not caused by or related to his service-connected malaria.  Rather, the examiner stated that "it is not clear what the etiology is of his peripheral neuropathy."  Supplemental medical comment was provided in December 2012, in which a VA examiner opined that the peripheral neuropathy of his bilateral lower extremities was not proximately due to his service connected malaria as the Veteran exhibits "no pathology or any functional impairment related to the malaria in service."  The examiner additionally found that the Veteran's condition was not aggravated beyond its natural progression by his service-connected malaria, as "a history of resolved malaria would not cause aggravation of a peripheral nerve disease." 

The VA examination reports currently of record are not sufficient for determining the etiology of the Veteran's peripheral neuropathy.  These opinions only address the issue of his peripheral neuropathy as secondary to his service-connected malaria.  However, no opinion has yet been provided on the possibility of direct or presumptive service connection on the basis of herbicide exposure.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  

In this regard, while the Veteran has not alleged that he experienced peripheral neuropathy during service, and service treatment records do not reflect any such findings, he has alleged that his condition is the result of exposure to herbicides during service.  Moreover, VA treatment records indicate that his peripheral neuropathy is possibly related to "chemical exposure."  See July 2007 VA Podiatry Note (diagnosing idiopathic peripheral neuropathy of the bilateral lower extremities, "secondary to malaria, chemical exposure, or other").  His service records show he served in the Republic of Vietnam, and therefore it is presumed that he was exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2013).  

Thus, as the Veteran's exposure to herbicides is presumed, as he has a current diagnosis of peripheral neuropathy, and because VA treatment records indicate a potential relationship between his peripheral neuropathy and "chemical exposure," a new VA examination and opinion should be completed to assess the nature of the appellant's current peripheral neuropathy symptoms and their relationship to service based on all the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (noting that VA is obliged to provide an examination if there is insufficient competent medical evidence on file to decide the claim when the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, when evidence establishes that an event, injury, or disease occurred in service, and when there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).  See also 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

In addition, the Board notes that the Veteran previously claimed entitlement to service connection for a low back disorder, which was denied by the RO.  A statement from the Veteran dated in January 2011 appears to be a petition to reopen this claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A decision on the claim for service connection for a low back disability could affect the outcome of the Veteran's claim for service connection for peripheral neuropathy of the lower extremities (i.e., as secondary to a low back disorder).  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for a low back disability must be resolved prior to resolution of the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the claim for service connection for a low back disability is also subject to the instant remand.

Finally, because the claim is being remanded, any more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's petition to reopen his claim for service connection for a low back disorder.  See Statement from the Veteran, dated January 27, 2011.

2.  Obtain the Veteran's VA treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, and from the VA Outpatient Clinic in Daytona Beach, dated since July 2009 and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination for peripheral neuropathy of the bilateral lower extremities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

In addition to all other relevant evidence of record, the examiner should specifically consider the onset of neuropathy symptoms and the Veteran's history of exposure to Agent Orange.  Additionally, the examiner's attention is drawn to the July 2007 VA Podiatry Note diagnosing idiopathic peripheral neuropathy of the bilateral lower extremities and noting the potential etiological relationship between the neuropathy and "chemical exposure."

The examiner should identify all current neurological disorders of the lower extremities found to be present, i.e., peripheral neuropathy.  All appropriate testing should be conducted.

The examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the lower extremities manifested to a compensable degree within one year of his last exposure to herbicides, or alternatively, within one year of service discharge.  In providing this opinion, the examiner should acknowledge that the Veteran was presumed to have been exposed to Agent Orange during his service in Vietnam, and that there is an indication degenerative disc disease of the lumbosacral spine within one year of the Veteran's separation from service.  See X-ray dated October 28, 1970. 

(c) If the Veteran's low back disorder is determined to be service connected, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the lower extremities was either (i) caused by, or (ii) aggravated by, his low back disorder.

The examiner must provide a complete explanation for the opinion reached.  If any of the above questions cannot be answered without resorting to speculation or remote possibility, please indicate why that is so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Next, review the medical examination report to ensure that the opinion provided is adequate.  The case should be returned to the examiner if all questions posed are not answered.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

